811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael REEDER, Petitioner-Appellant,v.SOUTHERN OHIO CORRECTIONAL FACILITY, Respondent-Appellee.
No. 86-3961.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant in this ongoing habeas corpus action, has appealed from a district court order denying bond and referring the proceeding to the U.S. Magistrate for supervision over pretrial matters, nondispositive motions, and a report and recommendation.  Such an order is not a final decision from which an appeal can be taken pursuant to 28 U.S.C. Sec. 1291.   Catlin v. United States, 324 U.S. 229 (1945).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.